OFFICE OF THE ATTORNEY    GENERAL   OFTEXAS
                 AUSTIN
Honorable Fiobert P. ratlen. Jr., Fag0 4
                                                                        841


IIonorabls Eobert F. lidden,         Jr.,     -age      S



            Article 654 or the.Penal Code of Texas read8 a8
follows:

            "If any parson ehall establlrh a lottoay
     or dlspoee or any estate, real or pms~nal, by
     lottery, he 8hall b4 riasa not 144s.than on*
     hundmi; DDr more than onb thousand dollam; or
     ii  any pbr8on 8ha11  ~11,  Oifbr ror .8mXb, or kbop
     ror  84&i any ticket or part tlak8t in.any lot-
     tery, h4 ehall be iinsd not 10~s than t&n nor
     sore   than   f1ft.y d6llara.”




          The ca% of F4atheratqrg v. Itidaymd4nt ,Servi4q
Station A8SOCtiS&.iOn,10 5. ~W. t&s) 184, ~SlteQ by ytaa ln
your bar,   dbrinb.6 a lottery .a6 rollw6:

            *A lottbry   for   all      praotioai       'purposesmay
     hb definctU.ae
                  any UOhbmb                far   $hb   dlcitributlon
     of prOma, by Lot ~41 QhanQs, whw8 4heoff pay-
     ing #iOnby Ol' giViryJ othor 'thlngSOf~ral.VBka
     anethe   obtains a tbkbn whioh bntftles ,hia to
     raaeivb  a larger   or sma1Lor value or ,mthlng,
     am mom rormula or 0haneb map detbrinLns.*
Rankable    Robert r. Peden, Jr., page 4



            You are    respeatful.ly   adrlaed     that     It    15 the
opinion of this Department that under the authorltles
cited above, the *Aae8 Quiz NlghW~ rokyune or plan, ia a
mI.otterya and in violation of Artiols 654, Pendl Code OS
Texan.

            Trusting that this satl8faotorily answer8 your
inqulq,    we are

                                                 Very     truly    yours

                                         ATTORNZY GENERAL OF'TEXAS




      APPROVEDA%      12, 1939



      ATTORI?EY GENERALOF      TEXAS